         Case 1:18-cr-00567-VSB Document 119 Filed 09/10/19 Page 1 of 1
                                                 U.S. Department of Justice
[Type text]
                                                 United States Attorney
v                                                Southern District of New York
                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007


                                                  September 10, 2019

BY ECF
The Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Christopher Collins, et al., S1 18 Cr. 567 (VSB)

Dear Judge Broderick:

       Consistent with the Court’s Order of September 6, 2019, we write on behalf of the
Government and all defendants to inform the Court that we do not request the redaction of any
portion of the Court’s September 6 Opinion and Order.

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                    By:       /s/__________________________________
                                          Scott Hartman/Max Nicholas/Damian Williams
                                          Assistant United States Attorneys
                                          (212) 637-2357/1565/2298




cc: All defense counsel (by ECF)
